19-36300-cgm        Doc 267       Filed 09/19/19 Entered 09/19/19 10:45:45                 Main Document
                                                Pg 1 of 8


  Edward O. Sassower, P.C.                                  Steven J. Reisman
  Joshua A. Sussberg, P.C.                                  KATTEN MUCHIN ROSENMAN LLP
  KIRKLAND & ELLIS LLP                                      575 Madison Avenue
  KIRKLAND & ELLIS INTERNATIONAL LLP                        New York, New York 10022
  601 Lexington Avenue                                      Telephone:     (212) 940-8800
  New York, New York 10022                                  Facsimile:     (212) 940-8776
  Telephone:     (212) 446-4800
  Facsimile:     (212) 446-4900
  -and-
  Chad J. Husnick, P.C.
  W. Benjamin Winger (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  300 North LaSalle Street
  Chicago, Illinois 60654
  Telephone:       (312) 862-2000
  Facsimile:       (312) 862-2200

  Proposed Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                   )
  In re:                                                           )    Chapter 11
                                                                   )
  BARNEYS NEW YORK, INC., et al.,1                                 )    Case No. 19-36300 (CGM)
                                                                   )
                                    Debtors.                       )    (Jointly Administered)
                                                                   )

                         NOTICE OF DEADLINE REQUIRING
                 SUBMISSION OF PROOFS OF CLAIM ON OR BEFORE
           OCTOBER 17, 2019, AND RELATED PROCEDURES FOR SUBMITTING
           PROOFS OF CLAIM IN THE ABOVE-CAPTIONED CHAPTER 11 CASES

 TO:       ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST ANY DEBTOR
           LISTED ON PAGE 2 OF THIS NOTICE IN THE ABOVE-CAPTIONED
           CHAPTER 11 CASES.

          The United States Bankruptcy Court for the Southern District of New York (the “Court”) has
 entered an order (the “Bar Date Order”) establishing 11:59 p.m., prevailing Eastern Time, on the date
 that is twenty-eight days following date of this Bar Date Notice, i.e., October 17, 2019 (the “General
                                                                       2
 Claims Bar Date”), as the last date for each person or entity (including individuals, partnerships,
 corporations, joint ventures, and trusts) to submit a Proof of Claim against any of the Debtors listed on page
 2 of this notice (collectively, the “Debtors”).
19-36300-cgm           Doc 267        Filed 09/19/19 Entered 09/19/19 10:45:45                      Main Document
                                                    Pg 2 of 8


         Except for those holders of the Claims listed below that are specifically excluded from the Bar
                                                                   3
 Dates or other claim submission requirements, the Bar Dates and the procedures set forth below for
 submitting proofs of claim (each, a “Proof of Claim”) apply to all Claims (defined below) against the
 Debtors that arose prior to August 6, 2019 (the “Petition Date”), the date on which the Debtors commenced
 cases under chapter 11 of the United States Bankruptcy Code, including parties asserting Claims
                                                                                              4
 pursuant to section 503(b)(9) of the Bankruptcy Code (each, a “503(b)(9) Claim”). In addition,
 governmental units have until 11:59 p.m., prevailing Eastern Time, on the date that is 180 days
 following the Petition Date (i.e., Monday, February 3, 2020) to submit Proofs of Claim.

 A holder of a possible Claim against the Debtors should consult an attorney regarding any matters
 not covered by this notice, such as whether the holder should submit a Proof of Claim.

                                          Debtors in the Chapter 11 Cases

                                                                  Tax Identification
                      Debtor Name                                     Number                          Case Number
     Barneys New York, Inc.                                          XX-XXXXXXX                         19-36300
     Barney’s Inc.                                                   XX-XXXXXXX                         19-36299
     BNY Catering, Inc.                                              XX-XXXXXXX                         19-36301
     BNY Licensing Corp.                                             XX-XXXXXXX                         19-36302
     Barneys Asia Co. LLC                                            XX-XXXXXXX                         19-36303

                                        Who Must Submit a Proof of Claim

         You MUST submit a Proof of Claim to be eligible to vote on a chapter 11 plan filed by the Debtors
 or to share in distributions from the Debtors’ bankruptcy estates if you have a Claim that arose before the
 Petition Date and it is not one of the types of Claims (and/or you are not one of the persons or entities)
 described under the heading “Who Need Not Submit a Proof of Claim” below. Claims based on acts or
 omissions of the Debtors that occurred before the Petition Date must be submitted on or prior to the
 applicable Bar Date, even if such Claims are not now fixed, liquidated, or certain or did not mature or
 become fixed, liquidated, or certain before the Petition Date.




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2
       As used herein, the term “entity” has the meaning given to it in section 101(15) of title 11 of the United States
       Code (the “Bankruptcy Code”), and includes all persons, estates, trusts and the United States trustee. Further, the
       terms “person” and “governmental unit” have the meanings given to them in sections 101(41) and 101(27) of the
       Bankruptcy Code, respectively.
 3
       Defined collectively as the Rejection Bar Date (further defined herein), the General Claims Bar Date, the
       Supplemental Bar Date (further defined herein), and the Governmental Bar Date.
 4
       “503(b)(9) Claims” are Claims on account of goods received by a Debtor within 20 days before the Petition Date,
       where such goods were sold to the Debtor in the ordinary course of such Debtor’s business. See 11 U.S.C.
       § 503(b)(9).

                                                             2
19-36300-cgm         Doc 267       Filed 09/19/19 Entered 09/19/19 10:45:45                      Main Document
                                                 Pg 3 of 8


          Under section 101(5) of the Bankruptcy Code and as used in this notice, the word “Claim” means:
 (a) a right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,
 contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (b) a right
 to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether
 or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
 disputed, undisputed, secured, or unsecured.

                                                 What To Submit

         The Debtors are enclosing a Proof of Claim form for use in the cases; if your Claim is scheduled
 by the Debtors, the form also sets forth the amount of your Claim as scheduled by the Debtors, the specific
 Debtor against which the Claim is scheduled, and whether the Claim is scheduled as disputed, contingent,
 or unliquidated. You will receive a different Proof of Claim form for each Claim scheduled in your name
 by the Debtors. You may utilize the Proof of Claim form(s) provided by the Debtors to submit your Claim.

          Your Proof of Claim form must not contain complete social security numbers or taxpayer
 identification numbers (only the last four digits), a complete birth date (only the year), the name of a minor
 (only the minor’s initials), or a financial account number (only the last four digits of such financial account).

         Additional Proof of Claim forms may be obtained by contacting the Debtors’ notice and claims
               5
 agent, Stretto (the “Notice and Claims Agent”), by calling (855) 202-8711 for callers in the United States
 or by calling (949) 346-3310 for callers outside the United States and/or visiting the Debtors’ restructuring
 website at: http://case.stretto.com/barneys.

         The following procedures for the submission of Proofs of Claim against the Debtors in the chapter
 11 cases shall apply:

         a)       Each Proof of Claim must: (i) be written in English; (ii) be legible; (iii) include a
                  Claim amount denominated in United States dollars; (iv) conform substantially
                  with the Proof of Claim form provided by the Debtors or Official Form 410; (v) be
                  signed by the claimant or by an authorized agent or legal representative of the
                  claimant; and (vi) except for any Master Proof of Claim (as defined in the Bar Date
                  Order) and/or Proof of Claim filed by any of the Prepetition Secured Parties (as
                  defined in the Second Interim DIP Order (as defined below)), include supporting
                  documentation unless voluminous, in which case a summary must be attached or
                  an explanation provided as to why documentation is not available.

         b)       In addition to the requirements set forth in (a) above, any Proof of Claim asserting
                  a 503(b)(9) Claim must also: (i) include the value of the goods delivered to and
                  received by the Debtors in the 20 days prior to the Petition Date; (ii) attach any
                  documentation identifying the particular invoices for which the 503(b)(9) Claim is
                  being asserted; (iii) attach documentation of any reclamation demand made to any
                  Debtor under section 546(c) of the Bankruptcy Code (if applicable); and (iv) set
                  forth whether any portion of the 503(b)(9) Claim was satisfied by payments made
                  by the Debtors pursuant to any order of the Court authorizing the Debtors to pay
                  prepetition Claims.



 5
     Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.


                                                          3
19-36300-cgm        Doc 267      Filed 09/19/19 Entered 09/19/19 10:45:45                 Main Document
                                               Pg 4 of 8


         c)      Parties who wish to receive proof of receipt of their Proofs of Claim from the
                 Notice and Claims Agent must also include with their Proof of Claim (i) a copy of
                 their Proof of Claim and (ii) a self-addressed, stamped envelope.

         d)      Each Proof of Claim must specify by name and case number the Debtor against
                 which the Claim is submitted. A Proof of Claim submitted under Case No. 19-
                 36300 or that does not identify a Debtor will be deemed as submitted only against
                 Barneys New York, Inc.. A Proof of Claim that names a subsidiary Debtor but is
                 submitted under the Case No. 19-36300 will be treated as having been submitted
                 against the subsidiary Debtor with a notation that a discrepancy in the submission
                 exists. Notwithstanding anything to the contrary in this paragraph, any Master
                 Proof of Claim, any other Proof of Claim and/or request for payment of an
                 administrative expense that may be filed by any of the Prepetition Secured Parties
                 shall be filed only in the Debtors’ lead chapter 11 case, Case No. 19-36300, and
                 only against Debtor Barneys New York, Inc., and such Master Proof of Claim,
                 other Proof of Claim and/or request for payment of an administrative expense shall
                 be deemed a valid, timely and properly filed Master Proof of Claim, Proof of Claim
                 and/or request for payment of an administrative expense by each of the Prepetition
                 Secured Parties against each applicable Debtor in these chapter 11 cases and/or in
                 any Successor Case (as defined in the Second Interim DIP Order).

         e)      If the holder asserts a Claim against more than one Debtor or has Claims against
                 different Debtors, a separate Proof of Claim form must be submitted with respect
                 to each Debtor (unless otherwise set forth in the Bar Date Order). Except for any
                 Master Proof of Claim and/or any other Proof of Claim that may be filed by any of
                 the Prepetition Secured Parties, to the extent more than one Debtor is listed on the
                 Proof of Claim, such Claim will be treated as if submitted only against the first-
                 listed Debtor.

                                       When and Where To Submit

 Each Proof of Claim, including supporting documentation, must be submitted so that the Notice and Claims
 Agent actually receives the Proof of Claim on or before the applicable Bar Date by either: (i) electronically
 using the interface available on the Notice and Claims Agent’s website at http://case.stretto.com/barneys or
 (ii) first-class U.S. Mail, overnight mail, or other hand-delivery system, which Proof of Claim must include
 an original signature, at the following address: Barneys Claims Processing Center, c/o Stretto, 8269 East
 23rd Avenue, Suite 275, Denver, Colorado 80238.

 PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL WILL NOT BE
          ACCEPTED AND WILL NOT BE DEEMED TIMELY SUBMITTED.

                                 Who Need Not Submit a Proof of Claim

         You do not need to submit a Proof of Claim on or prior to a Bar Date if you are:

                 a) any person or entity that has already submitted a Proof of Claim against the
                    Debtors with the Clerk of this Court or the Debtors’ Notice and Claims Agent
                    in a form substantially similar to Official Bankruptcy Form No. 410;

                 b) any person or entity whose Claim is listed on the Schedules filed by the
                    Debtors, provided that (i) the Claim is not scheduled as “disputed,”

                                                      4
19-36300-cgm           Doc 267     Filed 09/19/19 Entered 09/19/19 10:45:45                     Main Document
                                                 Pg 5 of 8


                        “contingent,” or “unliquidated,” (ii) the claimant agrees with the amount,
                        nature, and priority of the Claim as set forth in the Schedules, and (iii) the
                        claimant does not dispute that the Claim is an obligation of the specific Debtor
                        against which the Claim is listed on the Schedules;

                  c) the Prepetition Secured Parties, the DIP Agent and/or the DIP Lenders;
                     provided that any requirement that such parties file a Proof of Claim shall be
                     governed by the Second Interim Order Pursuant to 11 U.S.C. §§ 105, 361,
                     362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014
                     (I) Authorizing the Debtors and Debtors in Possession to Obtain Post-petition
                     Financing, (II) Granting Liens and Super-Priority Claims, (III) Authorizing
                     Payment of Prepetition Secured Obligations, (IV) Granting Adequate
                     Protection to Prepetition Secured Parties, (V) Modifying the Automatic Stay,
                     (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket
                     No. 127] (the “Second Interim DIP Order”) and/or any final order regarding
                     the use of cash collateral or the approval of postpetition financing, and nothing
                     in the proposed bar date order will modify, amend, or supersede the Second
                     Interim DIP Order and/or any final order regarding the use of cash collateral
                                                                 6
                     or the approval of postpetition financing;

                  d) any holder of a Claim previously allowed by order of this Court;

                  e) any holder of a Claim that has already been paid in full;

                  f) any holder of a Claim for which a specific deadline has previously been fixed
                     by this Court or otherwise is fixed pursuant to the Bar Date Order;

                  g) any Debtor having a Claim against another Debtor or any of the non-debtor
                     subsidiaries (whether direct or indirect) having a Claim against any of the
                     Debtors;

                  h) any holder of an equity interest in the Debtors with respect to the ownership
                     of such equity interest, provided, however, that any holder of an equity interest
                     who wishes to assert a Claim against the Debtors, including a Claim relating
                     to such equity interest or the purchase or sale of such interest, must file a Proof
                     of Claim asserting such Claim on or prior to the General Claims Bar Date
                     pursuant to procedures set forth herein;

                  i)    any holder of a Claim allowable under sections 503(b) and 507(a)(2) of the
                        Bankruptcy Code as an administrative expense incurred in the ordinary course,
                        provided, however, that any person or entity asserting a Claim entitled to
                        priority under section 503(b)(9) of the Bankruptcy Code must assert such
                        Claims by filing a request for payment or a Proof of Claim on or prior to the
                        General Claims Bar Date;

                  j)    any current employee of the Debtors on account of any Claim the Court has
                        authorized the Debtors to honor in the ordinary course of business as a wage,
                        commission, or benefit; provided, however, that a current or former employee

 6
     Capitalized terms used in this paragraph shall have the meanings set forth in the Second Interim DIP Order.


                                                         5
19-36300-cgm          Doc 267      Filed 09/19/19 Entered 09/19/19 10:45:45                 Main Document
                                                 Pg 6 of 8


                       must submit a Proof of Claim by the General Claims Bar Date for all other
                       Claims arising before the Petition Date, including Claims, if any, for wrongful
                       termination, discrimination, harassment, hostile work environment, and
                       retaliation, Claims covered by the Debtors’ workers’ compensation insurance,
                       claims arising under the WARN Act (or any similar state law worker
                       notification statute);

                 k) any current officer or director for indemnification, contribution, or
                    reimbursement;

                 l)    any present or former employees of a Debtor whose employment is or was, as
                       applicable, subject to the terms of a collective bargaining agreement (and, with
                       respect to benefit claims, spouses and beneficiaries of such employees) or any
                       labor union representing such employees (collectively, “CBA Parties”) with
                       respect to prepetition claims based solely on the payment of wages, salaries,
                       employee medical benefits, insurance benefits, or other benefits the Court has
                       authorized the Debtors to honor in the ordinary course of business. CBA
                       Parties need not submit Claims for such amounts unless the Debtors have
                       provided written notice to certain CBA Parties and their unions, where
                       applicable, that the Debtors do not intend to pay such Claims with respect to
                       those certain CBA Parties, in which case those CBA Parties will have until the
                       later of (i) the General Claims Bar Date and (ii) thirty-five days after the date
                       of written notice to submit Proofs of Claim. Notwithstanding the foregoing,
                       employees (present or former) or the labor unions must submit claims relating
                       to grievances prior to the General Claims Bar Date to the extent the grounds
                       for such grievances arose on or before the Petition Date; provided that labor
                       unions may submit a claim itemizing such grievances on behalf of their
                       respective members; and

                 m) any person or entity holding a Claim solely against the Debtors’ non-debtor
                    affiliates.

 THIS NOTICE IS BEING SENT TO MANY PERSONS AND ENTITIES THAT HAVE HAD SOME
 RELATIONSHIP WITH OR HAVE DONE BUSINESS WITH THE DEBTORS BUT MAY NOT HAVE
 AN UNPAID CLAIM AGAINST THE DEBTORS. THE FACT THAT YOU HAVE RECEIVED THIS
 NOTICE DOES NOT MEAN THAT YOU HAVE A CLAIM OR THAT THE DEBTORS OR THIS
 COURT BELIEVE THAT YOU HAVE ANY CLAIM.

                                Executory Contracts and Unexpired Leases

          Except for those holders of the Claims listed above or in the Bar Date Order that are specifically
 excluded from filing a Proof of Claim, if you have a Claim arising from the rejection of an executory
 contract or unexpired lease, you must submit your Proof of Claim based on such rejection on or before the
 later of (a) the General Claims Bar Date and (b) any date this Court may fix in the applicable order
 authorizing such rejection and, if no such date is provided, twenty-eight days after the date of entry of such
 order, (the “Rejection Bar Date”). The Debtors will provide notice of the Rejection Bar Date to the contract
 or lease counterparty whose contract or lease is being rejected at the time the Debtors reject any executory
 contract or unexpired lease.




                                                        6
19-36300-cgm        Doc 267       Filed 09/19/19 Entered 09/19/19 10:45:45                    Main Document
                                                Pg 7 of 8


                                            Supplemental Bar Date

         In the event the Debtors amend or supplement their Schedules, the Debtors shall give notice of any
 such amendment to the holders of any Claim affected thereby, and such holders (unless specifically
 excluded from filing a Proof of Claim) shall be afforded until the later of (a) the applicable General Claims
 Bar Date or the Governmental Bar Date, and (b) thirty-five days after the date on which such notice is given
 of such amendment or supplement to the Schedules, to submit a Proof of Claim or be forever barred from
 doing so.

                                The Debtors’ Schedules and Access Thereto

          You may be listed as the holder of a Claim against one or more of the Debtors in the Debtors’
 Schedules of Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired Leases
 (collectively, the “Schedules”).

         Copies of the Debtors’ Schedules are available: (a) from the Notice and Claims Agent by calling
 (855) 202-8711 for callers in the United States or by calling (946) 346-3310 for callers outside the United
 States and/or visiting the Debtors’ restructuring website at: http://case.stretto.com/barneys or (b) for
 inspection on this Court’s website at http://ecf.nysb.uscourts.gov. A login and password to this Court’s
 Public Access to Electronic Court Records are required to access this information and can be obtained at
 http://www.pacer.psc.uscourts.gov. Copies of the Schedules may also be examined between the hours of
 9:00 a.m. and 4:00 p.m., Monday through Friday, at the Office of the Clerk of the Bankruptcy Court,
 355 Main Street, Poughkeepsie, New York 12601-3315.

         To determine if and how you are listed on the Schedules, please refer to the descriptions set forth
 on the enclosed Proof of Claim forms regarding the nature, amount, and classification of your Claim(s). If
 the Debtors believe that you hold Claims against more than one Debtor, you will receive multiple Proof of
 Claim forms, each of which will reflect the nature and amount of your Claim listed in the Schedules.

         If you rely on the Debtors’ Schedules, it is your responsibility to determine that the Claim is
 accurately listed in the Schedules; however, you may rely on the enclosed Proof of Claim form, which lists
 your Claim as scheduled, identifies the Debtor against which it is scheduled, and specifies whether the
 Claim is disputed, contingent, or unliquidated.

         As set forth above, if you agree with the nature, amount, and classification of your Claim as listed
 in the Debtors’ Schedules, and if you do not dispute that your Claim is only against the Debtor specified by
 the Debtors, and if your Claim is not described as “disputed,” “contingent,” or “unliquidated,” you need
 not submit a Proof of Claim. Otherwise, or if you decide to submit a Proof of Claim, you must do so
 before the applicable Bar Date in accordance with the procedures set forth in this notice.

                                             Reservation of Rights

         Nothing contained in this Bar Date Notice is intended, or should be construed, as a waiver of the
 Debtors’ right to: (a) dispute, or assert offsets or defenses against, any submitted Proof of Claim or any
 Claim listed or reflected in the Schedules as to the nature, amount, liability, or classification of such Claims;
 (b) subsequently designate any scheduled Claim as disputed, contingent, or unliquidated; and (c) otherwise
 amend or supplement the Schedules.




                                                        7
19-36300-cgm    Doc 267      Filed 09/19/19 Entered 09/19/19 10:45:45          Main Document
                                           Pg 8 of 8


         Consequences of Failure To Submit a Proof of Claim by the Applicable Bar Date

        ANY HOLDER OF A CLAIM THAT IS NOT LISTED IN THIS NOTICE AS A PARTY
 EXCEPTED FROM THE REQUIREMENTS OF THE BAR DATE ORDER AND THAT FAILS TO
 TIMELY SUBMIT A PROOF OF CLAIM IN THE APPROPRIATE FORM WILL BE FOREVER
 BARRED, ESTOPPED, AND ENJOINED FROM (1) ASSERTING SUCH CLAIM AGAINST THE
 DEBTORS AND THEIR CHAPTER 11 ESTATES, (2) VOTING ON ANY CHAPTER 11 PLAN OF
 REORGANIZATION FILED IN THESE CASES ON ACCOUNT OF SUCH CLAIM, AND
 (3) PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CHAPTER 11 CASES ON
 ACCOUNT OF SUCH CLAIM.
                                                               BY ORDER OF THE COURT

 Dated: September 19, 2019          /s/ Joshua A. Sussberg, P.C.
 New York, New York                 Edward O. Sassower, P.C.
                                    Joshua A. Sussberg, P.C.
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone:     (212) 446-4800
                                    Facsimile:     (212) 446-4900
                                    -and-
                                    Chad J. Husnick, P.C.
                                    W. Benjamin Winger (pro hac vice pending)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    300 North LaSalle Street
                                    Chicago, Illinois 60654
                                    Telephone:     (312) 862-2000
                                    Facsimile:     (312) 862-2200
                                    -and-
                                    Steven J. Reisman
                                    KATTEN MUCHIN ROSENMAN LLP
                                    575 Madison Avenue
                                    New York, New York 10022
                                    Telephone:    (212) 940-8800
                                    Facsimile:    (212) 940-8776

                                    Proposed Co-Counsel for the Debtors and Debtors in Possession




                                              8
